 



Exhibit 10.27



NEWBRIDGE BANCORP
 
Amended and Restated
Long-Term Stock Incentive Plan
Approved by Shareholders of FNB Financial Services Corporation May 18, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          I.   Long-Term Stock Incentive Plan
 
       
 
  1.   Purpose
 
  2.   Definitions
 
  3.   Administration
 
  4.   Term of Plan/Common Stock Subject to Plan
 
  5.   Eligibility
 
  6.   Stock Options
 
  7.   Restricted Awards
 
  8.   Performance Units
 
  9.   Deferral Elections
 
  10.   Termination of Employment
 
  11.   Non-transferability of Awards
 
  12.   Changes in Capitalization and Other Matters
 
  13.   Change in Control
 
  14.   Amendment, Suspension and Termination
 
  15.   Miscellaneous
 
        II.   Incentive Stock Option Agreement
 
        III.   Non-Qualified Stock Option Agreement for Key Employees
 
        IV.   Non-Qualified Stock Option Agreement for Non-Employee Directors
 
        V.   Restricted Stock Agreement
 
        VI.   Performance Unit Agreement

 



--------------------------------------------------------------------------------



 



NEWBRIDGE BANCORP
LONG-TERM STOCK INCENTIVE PLAN
     1. Purpose. The purpose of this Plan is to further and promote the
interests of NewBridge Bancorp (successor to FNB Financial Services Corporation)
(the “Company”) and its shareholders by enabling the Company and its
Subsidiaries to attract, retain and motivate key employees and directors, and to
align the interests of such key employees and directors with those of the
Company’s shareholders. Additionally, this Plan’s objectives are to provide a
competitive reward for achieving longer-term goals, provide balance to
short-term incentive awards, and reinforce a one company perspective. To do so,
this Plan offers performance-based stock incentives and other equity-based
incentive awards and opportunities to provide such key employees and directors
with a proprietary interest in maximizing the growth, profitability and overall
success of the Company.
     2. Definitions. For purposes of this Plan, the following terms shall have
the meanings set forth below:
          2.1 “Award” means an award, grant or issuance of an Option, Restricted
Stock and/or Performance Unit made to a Participant under Sections 6, 7, and/or
8.
          2.2 “Award Agreement” means the agreement executed by a Participant
pursuant to Sections 3.2 and 15.7 in connection with the granting of an Award.
          2.3 “Board” means the Board of Directors of the Company, as
constituted from time to time.
          2.4 “Change in Control” means a “change in control” as defined by
Section 409A. As of the date of the adoption of this Amended and Restated Plan,
Section 409A provides that a “change in control” means (i) a Change of
Ownership; (ii) a Change in Effective Control; or (iii) a Change of Asset
Ownership; in each case, as defined herein.
          2.4.1 “Change of Ownership” shall be deemed to have occurred on the
date one person (or group) acquires ownership of stock of the Company that,
together with stock previously held, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company, provided that
such person (or group) did not previously own 50% or more of the value or voting
power of the stock of the Company.
          2.4.2 “Change in Effective Control” shall be deemed to have occurred
on the date either (A) one person (or group) acquires (or has acquired during
the preceding 12 months) ownership of stock of the Company possessing 30% or
more of the total voting power of the Company’s stock or (B) a majority of the
Company’s Board of Directors is replaced during any 12 month period by directors
whose election is not endorsed by a majority of the members of the Company’s
Board of Directors prior to such election.

 



--------------------------------------------------------------------------------



 



          2.4.3 “Change of Asset Ownership” shall be deemed to have occurred on
the date one person (or group) acquires (or has acquired during the preceding
12 months) assets from the Company that have a total gross fair market value
that is equal to or exceeds 40% of the total gross fair market value of all the
Company’s assets immediately prior to such acquisition.
          2.5 “Code” means the Internal Revenue Code of 1986, as in effect and
as amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.
          2.6 “Committee” means the Compensation Committee of the Board, as
constituted in accordance with Section 3.
          2.7 “Common Stock” means the common stock of the Company.
          2.8 “Company” means NewBridge Bancorp (successor to FNB Financial
Services Corporation), a North Carolina corporation, and any successor thereto.
          2.9 “Corporate Transaction” means any one or more of the following
transactions:

  (i)  
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
    (ii)  
the sale, transfer, or other disposition of all or substantially all of the
assets of the Company (including without limitation the capital stock of the
Company’s Subsidiaries);
    (iii)  
approval by the Company’s shareholders of any plan or proposal for the complete
liquidation or dissolution of the Company;
    (iv)  
any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty (50%) percent of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
entity or persons or entities different from those that held such securities
immediately prior to such merger; or
    (v)  
acquisition by any person or entity or related group of persons or entities
(other than the Company or a Company-sponsored employee benefit plan) of
beneficiary ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than fifty (50%) percent of the total combined voting
power of the Company’s outstanding securities (whether or not in a transaction
also constituting a Change in Control).

 



--------------------------------------------------------------------------------



 



          2.10 “Death” means the date and time of death of a Participant who has
received an Award, as established by the relevant death certificate.
          2.11 “Disability” means the date on which (A) a Participant who has
received an Award becomes totally and permanently disabled as defined herein. A
Participant shall be considered totally and permanently disabled if he (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for at least 3 months under an accident and health plan
covering employees of the Participant’s employer. If a Participant is determined
to be totally disabled by the Social Security Administration, he shall also be
considered totally and permanently disabled for purposes of the Plan.
          2.12 “Exchange Act” means the Securities Exchange Act of 1934, as in
effect and as amended from time to time, or any successor statute thereto,
together with any rules, regulations and interpretations promulgated thereunder
or with respect thereto.
          2.13 “Fair Market Value” means the market price per share of the
Company’s Common Stock determined by the Committee, consistent with the
requirements of Sections 409 and 422 of the Code and to the extent consistent
therewith, determined as follows, as of the date specified in the context within
which such term is used:

  (i)  
When there is a public market for the Common Stock, the Fair Market Value shall
be determined by (A) the closing price for a share on the market trading day on
the date of the determination (and if a closing price was not reported on that
date, then the arithmetic mean of the closing bid and asked prices at the close
of the market on that date, and if these prices were not reported on that date,
then the closing price on the last trading date on which a closing price was
reported) on the stock exchange or national market system that is the primary
market for the Shares; and (B) if the shares are not traded on such stock
exchange or national market system, the arithmetic mean of the closing bid and
asked prices for a share on the Nasdaq Small Cap Market for the day prior to the
date of the determination (and if these prices were not reported on that date,
then on the last date on which these prices were reported), in each case as
reported in The Wall Street Journal or such other source that the Committee
considers reliable in its exclusive discretion.
    (ii)  
If the Committee, in its exclusive discretion, determines that the foregoing
methods do not apply or produce a reasonable valuation, then Fair Market Value
shall be determined by an independent appraisal that satisfies the requirements
of Code Section 401(a)(28)(C) as of a date within twelve (12) months before the
date of the transaction for which the appraisal is used, e.g., the date of grant
of an Award (the “Appraisal”). If the Committee, in its exclusive discretion,
determines that the Appraisal does not reflect information available after the
date of the Appraisal that

 



--------------------------------------------------------------------------------



 



     
may materially affect the value of the shares, then Fair Market Value shall be
determined by a new Appraisal.
    (iii)  
The Committee shall maintain a written record of its method of determining Fair
Market Value.

          2.14 “Incentive Stock Option” means any stock option granted pursuant
to the provisions of Section 6 that is intended to be (and is specifically
designated as) an “incentive stock option” within the meaning of Section 422 of
the Code.
          2.15 “Non-Employee Director” means a member of the Board or of the
Board of Directors of a Subsidiary who is not an employee of the Company or any
Subsidiary.
          2.16 “Non-Qualified Stock Option” means any stock option awarded
pursuant to the provisions of Section 6 of the Plan that is not an Incentive
Stock Option.
          2.17 “Parent” means a corporation, other than the Company, in an
unbroken chain of corporations ending with the Company, if on the date of grant
of an Award each corporation, other than the Company, owns stock possessing at
least fifty (50%) percent of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
          2.18 “Participant” means a key employee or Non-Employee Director who
is selected by the Committee under Section 5 to receive an Award.
          2.19 “Performance Units” means the units of monetary value granted
under Section 8.
          2.20 “Plan” means this NewBridge Bancorp Long-Term Stock Incentive
Plan, as in effect and as amended from time to time (together with any rules and
regulations promulgated by the Committee with respect thereto).
          2.21 “Registration” means the registration by the Company under the
Securities Act and applicable state securities and “blue sky” laws of this Plan,
the Offering of Awards under this Plan, and/or Common Stock acquirable under
this Plan.
          2.22 “Related Entity” means a corporation or other entity, other than
the Company, to which the Participant primarily provides services on the date of
grant of an Award, and any corporation or other entity, other than the Company,
in an unbroken chain of corporations or other entities beginning with the
Company in which each corporation or other entity has a controlling interest in
another corporation or other entity in the chain, ending with the corporation or
other entity that has a controlling interest in the corporation or other entity
to which the Participant primarily provides services on the date of grant of an
Award. For a corporation, a controlling interest means ownership of stock
possessing at least fifty (50%) percent of total combined voting power of all
classes of stock, or at least fifty (50%) percent of the total value of all
classes of stock. For a partnership or limited liability company, a controlling
interest means ownership of at least fifty

 



--------------------------------------------------------------------------------



 



(50%) percent of the profits interest or capital interest of the entity. In
determining ownership, the rules of Treasury Regulation §§1.414(c)-3 and
1.414(c)-4 apply.
          2.23 “Related Entity Disposition” means the sale, distribution, or
other disposition by the Company, Parent, or a Subsidiary of all or
substantially all of the interests of the Company, Parent, or a Subsidiary in
any Related Entity effected by a sale, merger, consolidation, or other
transaction involving that Related Entity, or the sale of all or substantially
all of the assets of that Related Entity, other than any Related Entity
Disposition to the Company, Parent, or a Subsidiary.
          2.24 “Restricted Award” means an Award of Restricted Stock pursuant to
the provisions of Section 7.
          2.25 “Restricted Stock” means the restricted shares of Common Stock
granted pursuant to the provisions of Section 7 with the restriction that the
holder may not sell, transfer, pledge, or assign such Restricted Stock and such
other restrictions (which other restrictions may expire separately or in
combination, at one time, from time to time or in installments), as determined
by the Committee in accordance with and as set forth in this Plan and/or the
relevant Award Agreement.
          2.26 “Retirement” means (i) as to officers and employees, retirement
from active employment with the Company and its Subsidiaries and receiving
benefits under the Company’s retirement plan, and (ii) as to Non-Employee
Directors, the same as “Retirement” under the “Retirement Policy” in effect for
the Board of Directors on which the Participant was serving upon receipt of an
Award; provided, however, that in the case of any Award granted under the Plan
to which Section 409A applies, the Participant must have a Separation from
Service in order to obtain payment of the Award due to Retirement.
          2.27 “Section 409A” means Section 409A of the Code, as amended,
including regulations and guidance issued thereunder from time to time.
          2.28 “Section 424 Corporate Transaction” means the occurrence, in a
single transaction or a series of related transactions, of any one or more of
the following: (i) a sale or disposition of all or substantially all of the
assets of the Company and its Subsidiaries; (ii) a sale or other disposition of
more than fifty (50%) percent of the outstanding stock of the Company; (iii) the
consummation of a merger, consolidation, or similar transaction after which the
Company is not the surviving corporation; (iv) the consummation of a merger,
consolidation, or similar transaction after which the Company is the surviving
corporation but the shares outstanding immediately preceding the merger,
consolidation, or similar transaction are converted or exchanged by reason of
the transaction into other stock, property, or cash; or (v) a distribution by
the Company (excluding an ordinary dividend or a stock split or stock dividend
described in Treasury Regulation §1.424-1(e)(4)(v)).
          2.29 “Securities Act” means the Securities Act of 1933, as in effect
and amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.

 



--------------------------------------------------------------------------------



 



          2.30 “SEC” means the Securities and Exchange Commission and any
successor thereto.
          2.31 “Separation from Service” means an employee, director, and
contractor to the Company, Bank, and all Parents and Related Entities has a
“separation from service” within the meaning of Section 409A, including when the
Participant dies, retires or has a termination of service as explained in the
following provisions:
     (i) The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence, if the period of leave does not exceed six (6) months or, if longer, as
long as the employee’s right to reemployment with the Company, Bank, a Parent or
a Related Entity is provided by statute or contract. A leave of absence is bona
fide only if there is a reasonable expectation that the employee will return to
perform services for the Company, Bank, Parent, or Related Entity. If the period
of leave exceeds six (6) months and the Participant’s right to reemployment is
not provided by statute or contract, the employment relationship is deemed to
terminate on the first day immediately following the six (6) month period;
     (ii) A director or contractor has a separation from service upon the
expiration of the contract, and if there is more than one contract, all
contracts, under which the director or contractor performs services as long as
the expiration is a good faith and complete termination of the contractual
relationship; and
     (iii) If a Participant performs services in more than one capacity, the
Participant must separate from service in all capacities as an employee,
director, and contractor. Notwithstanding the foregoing, if a Participant
provides services both as an employee and a director, the services provided as a
director are not taken into account in determining whether the Participant has a
separation from service as an employee under a nonqualified deferred
compensation plan in which the Participant participates as an employee and that
is not aggregated under Section 409A with any plan in which the Participant
participates as a director. In addition, if a Participant provides services both
as an employee and a director, the services provided as an employee are not
taken into account in determining whether the Participant has a separation from
service as a director under a nonqualified deferred compensation plan in which
the Participant participates as a director and that is not aggregated under
Section 409A with any plan in which the Participant participates as an employee.
          2.32 “Specified Employee” means “specified employee” as defined by
Section 409A. As of the date of the adoption of this Amended and Restated Plan,
Section 409A provides that if the Company’s Common Stock is publicly traded on
an established securities market or otherwise, then “specified employee” means
senior officers who make $130,000 (indexed) or more annually (limited to the top
3 such officers or, if greater (up to a maximum of 50), the top 10%); 1% owners
whose compensation is $150,000 or more annually; and 5% owners regardless of
their compensation).

 



--------------------------------------------------------------------------------



 



          2.33 “Stock Options” means Incentive Stock Options and Non-Qualified
Stock Options.
          2.34 “Subsidiary(ies)” means a subsidiary corporation, whether now or
hereafter existing, under Code Section 424(f).
     3. Administration.
          3.1 The Committee. This Plan shall be administered by the Committee.
The Committee shall be appointed from time to time by the Board and shall be
comprised of not less than three (3) of the then members of the Board who are
“non-employee directors” within the meaning of SEC Regulation §240.16b-3 or any
successor thereto. Members of the Committee shall serve at the pleasure of the
Board, and the Board may at any time and from time to time remove members from
the Committee, or, subject to the immediately preceding sentence, add members to
the Committee. A majority of the members of the Committee shall constitute a
quorum for the transaction of business. Any act or acts approved in writing by
all of the members of the Committee then serving shall be the act or acts of the
Committee (as if taken by unanimous vote at a meeting of the Committee duly
called and held).
          3.2 Plan Administration and Plan Rules. The Committee is authorized to
construe and interpret this Plan and to promulgate, amend and rescind rules,
policies and regulations relating to the implementation, administration and
maintenance of this Plan; provided, however, that the Plan shall be administered
and interpreted in a manner so as to comply with Section 409A to the extent that
Section 409A applies to any portion(s) of the Plan. Subject to the terms and
conditions of this Plan, the Committee shall make all determinations necessary
or advisable for the implementation, administration and maintenance of this Plan
including, without limitation, (a) selecting Participants, (b) making Awards in
such amounts and form as the Committee shall determine, (c) imposing such
restrictions, terms and conditions upon such Awards as the Committee shall deem
appropriate, and (d) correcting any defect or omission, or reconciling any
inconsistency, in this Plan and/or any Award Agreement, in each case subject to
requirements and limitations of applicable provisions of the Code. The Committee
may designate persons other than members of the Committee to carry out the
day-to-day administration of this Plan under such conditions and limitations as
it may prescribe, except that the Committee shall not delegate its authority
with regard to selection for participation in this Plan and/or the granting of
any Awards to Participants. The Committee’s determinations under this Plan need
not be uniform and may be made selectively among Participants, whether or not
such Participants are similarly situated. Any determination, decision or action
of the Committee in connection with the construction, interpretation,
administration, implementation or maintenance of this Plan shall be final,
conclusive and binding upon all Participants and any person(s) claiming under or
through any Participant(s). The Company shall effect the granting of Awards
under this Plan, in accordance with the determinations made by the Committee, by
execution of written agreements and/or other instruments in such form as is
approved by the Committee.
          3.3 Section 409A Matters. This Plan has been amended and restated
following the addition of Section 409A to the Code by the American Jobs Creation
Act of 2004. It is intended that the Plan and the Awards issued hereunder fall
within available exemptions from the application

 



--------------------------------------------------------------------------------



 



of Section 409A (the incentive stock option exemption, the exemption for certain
nonqualified stock options and stock appreciation rights issued at Fair Market
Value, the restricted property exemption, and/or the short-term deferral
exemption). Thus, it is intended that the Awards fall outside the scope of
Section 409A and are not required to comply with the Section 409A requirements.
The Plan and the Awards will be administered and interpreted in a manner
consistent with the intent set forth herein. Notwithstanding anything to the
contrary in this Plan or in any Award Agreement, (i) this Plan and each Award
Agreement may be amended from time to time as the Committee may determine to be
necessary or appropriate in order to avoid any grant of any Rights, this Plan,
or any Award Agreement from resulting in the inclusion of any compensation in
the gross income of any Participant under Section 409A as amended from time to
time, and (ii) if any provision of this Plan or of any Award Agreement would
otherwise result in the inclusion of any compensation in the gross income of any
Participant under Section 409A as amended from time to time, then such provision
shall not apply as to such Participant and the Committee, in its discretion, may
apply in lieu thereof another provision that (in the judgment of the Committee)
accomplishes the intent of this Plan or such Award Agreement without resulting
in such inclusion so long as such action by the Committee does not violate
Section 409A. The Company makes no representation or warranty regarding the
treatment of this Plan or the benefits payable under this Plan or any Award
Agreement under federal, state or local income tax laws, including Section 409A.
          3.4 Liability Limitation. Neither the Board nor the Committee, nor any
member of either, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
(or any Award Agreement), and the members of the Board and the Committee shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by the
Amended and Restated Articles of Incorporation and/or Bylaws of the Company as
then in effect and to the fullest extent under any directors’ and officers’
liability insurance coverage which may be in effect from time to time.
     4. Term of Plan/Common Stock Subject to Plan.
          4.1 Term. This Plan shall terminate on May 18, 2016, except with
respect to Awards then outstanding. After such date no further Awards shall be
granted under the Plan.
          4.2 Common Stock Subject to Plan.
          4.2.1 Common Stock. The Board shall reserve for Awards under this Plan
500,000 shares of the authorized and unissued shares of Common Stock. In the
event of a change in the Common Stock of the Company that is limited to a change
in the designation thereof to “Capital Stock” or other similar designation, or
to a change in the par value thereof, or from par value to no par value, without
increase or decrease in the number of issued shares, the shares resulting from
any such change shall be deemed to be the Common Stock for purposes of this
Plan. Common Stock which may be issued under this Plan shall be authorized and
unissued shares. No fractional shares of Common Stock shall be issued under this
Plan.

 



--------------------------------------------------------------------------------



 



          4.2.2 Maximum Number of Shares. The maximum number of shares of Common
Stock for which Awards may be granted to any Participant in any year is 50,000
shares.
          4.2.3 Available Shares. Subject to Section 4.3, the maximum number of
shares of Common Stock authorized for issuance under this Plan shall be 500,000.
          4.3 Computation of Available Shares. For the purpose of computing the
total number of shares of Common Stock available for Awards, there shall be
counted against the limitations set forth in Section 4.2 the maximum number of
shares of Common Stock potentially subject to issuance upon exercise or
settlement of Awards granted under Section 6, the number of shares of Common
Stock issued or subject to potential issuance under Awards of Restricted Stock
pursuant to Section 7, and the maximum number of shares of Common Stock
potentially issuable under Awards of Performance Units pursuant to Section 8, in
each case determined as of the date on which such Awards are granted. If any
Awards expire unexercised or are forfeited, surrendered, canceled, terminated or
settled in cash in lieu of Common Stock, the shares of Common Stock which were
theretofore subject (or potentially subject) to such Awards shall again be
available for Awards under this Plan to the extent of such expiration,
forfeiture, surrender, cancellation, termination or settlement of such Awards;
provided, however, that forfeited Awards shall not again be available for Awards
under this Plan if the Participant received, directly or indirectly, any of the
benefits of ownership of the securities of the Company underlying such Award,
including, without limitation, the benefit described in Section 7.6.
     5. Eligibility. Employees eligible for Awards under the Plan shall consist
of key employees who are officers or managers of the Company and/or its
Subsidiaries who are responsible for the management, growth and protection of
the business of the Company and/or its Subsidiaries and whose performance or
contribution, in the sole discretion of the Committee, benefits or will benefit
the Company in a significant manner. Non-employees (e.g., those with third party
relationships such as Non-Employee Directors of the Company and/or a Subsidiary)
shall be eligible Participants for Awards of Non-Qualified Stock Options and/or
Restricted Stock at the sole discretion of the Committee.
     6. Stock Options.
          6.1 Terms and Conditions. Stock Options awarded under this Plan may be
in the form of Incentive Stock Options or Non-Qualified Stock Options. Such
Stock Options shall be subject to the terms and conditions set forth in this
Section 6 and any additional terms and conditions, not inconsistent with the
express terms and provisions of this Plan, as the Committee shall set forth in
the relevant Award Agreement.
          6.2 Grant. Stock Options may be granted under this Plan in such form
as the Committee may from time to time approve. Stock Options may be granted
alone or in addition to other Awards. Notwithstanding the above, no Incentive
Stock Options shall be granted to any employee who owns more than ten percent
(10%) of the combined total voting power of the Company or any Subsidiary,
unless the requirements of Section 422(c)(6) of the Code are satisfied.

 



--------------------------------------------------------------------------------



 



          6.3 Exercise Price. The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee at the time of
Award; provided, however, that the exercise price of any Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of the Common
Stock (as defined in Section 2.12 above) on the date of the Award of such Stock
Option. For any Participant who owns ten percent (10%) or more of the combined
total voting power of the Company or any Subsidiary, the exercise price of an
Incentive Stock Option shall not be less than one hundred ten percent (110%) of
such Fair Market Value.
          6.4 Requirements for Non-Qualified Stock Options. All Non-Qualified
Stock Options shall be issued at no less than 100% of Fair Market Value as
provided for in Section 6.3. The number of shares subject to each Non-Qualified
Stock Option will be fixed in the applicable Award Agreement. When the
Non-Qualified Stock Options are transferred or exercised, the transfer or
exercise shall be subject to taxation under Code Section 83 and Treasury
Regulation §1.83-7. No Non-Qualified Stock Option awarded hereunder shall
contain any feature for the deferral of compensation other than the deferral of
recognition of income until the later of exercise or disposition of the option
under Treasury Regulation §1.83-7 or the time the stock acquired pursuant to the
exercise of the option first becomes substantially vested as defined in Treasury
Regulation §1.83-3(b). Further, each Non-Qualified Stock Option will comply with
any other Section 409A requirement in order to maintain the status of the
Non-Qualified Stock Option as exempt from the requirements of Section 409A.
          6.5 Term. The term of each Stock Option shall be such period of time
as is fixed by the Committee at the time of grant; provided, however, that the
term of any Incentive Stock Option shall not exceed ten (10) years after the
date the Incentive Stock Option is awarded. For any Participant who owns ten
percent (10%) or more of the combined total voting power of the Company or any
Subsidiary, the term of each Incentive Stock Option shall not exceed five
(5) years.
          6.6 Method of Exercise. A Stock Option may be exercised, in whole or
in part, by giving written notice of exercise to the Corporate Secretary of the
Company, or such other officer of the Company as the Committee shall designate,
specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the exercise price in cash, by certified
check, bank draft or money order payable to the order of the Company or, if
permitted by the terms of the relevant Award Agreement and applicable law, by
delivery of, alone or in conjunction with a partial cash or instrument payment,
(a) a fully-secured, recourse promissory note, or (b) shares of Common Stock
already owned by the Participant or to be received upon exercise of the Stock
Option in a “cashless exercise.” The Committee may, in the relevant Award
Agreement, also permit a Participant (either on a selective or group basis) to
simultaneously exercise Stock Options and sell the shares of Common Stock
thereby acquired, and use the proceeds from such sale as payment of the exercise
price of such Stock Options. Payment instruments shall be received by the
Company subject to collection. The proceeds received by the Company upon
exercise of any Stock Option may be used by the Company for general corporate
purposes.
          6.7 Date of Exercise. Vesting dates of Stock Options awarded to a
Participant will be specified in the applicable Award Agreement at the
discretion of the Committee. Stock Options that meet the vesting requirements
may be exercised in whole or in part at any time and from time to time during
their specified terms.

 



--------------------------------------------------------------------------------



 



          6.8 Shareholder Rights. Until Stock Options are exercised, a
Participant shall not have any right to vote, or receive dividends, or any other
rights as a shareholder. In addition, on exercise of a Stock Option, the
Participant shall not be entitled to any dividends declared and paid on the
shares between the date of grant and the date of exercise.
     7. Restricted Awards.
          7.1 Terms and Conditions. Restricted Awards shall be in the form of
grants of Restricted Stock. Restricted Awards shall be subject to the terms and
conditions set forth in this Section 7 and any additional terms and conditions,
not inconsistent with the express terms and provisions of this Plan, as the
Committee shall set forth in the relevant Award Agreement.
          7.2 Restricted Stock Grants. An Award of Restricted Stock is an Award
of shares of Common Stock, in uncertificated form, issued to and registered with
the Company’s designated Stock Transfer Agent, in the name of the applicable
Participant, subject to such restrictions, terms and conditions as the Committee
deems appropriate, including, without limitation, restrictions on the sale,
assignment, transfer, pledge, hypothecation or other disposition of such shares
and the requirements that the Participant deposit such shares with the Company
while such shares are subject to such restrictions and that such shares be
forfeitable for the reasons set forth in the applicable Award Agreement.
          7.3 Grants of Awards.
          7.3.1 Restricted Awards may be granted alone or in addition to any
other Awards. Subject to the terms of this Plan, the Committee shall determine
the number of Restricted Awards to be granted to a Participant and the Committee
may impose different terms and conditions on any particular Restricted Award
made to any Participant.
          7.3.2 Each Restricted Award of Restricted Stock shall be issued in an
uncertificated form and registered in the name of the Participant. The stock
transfer books of the Company’s designated Stock Transfer Agent shall be noted
with the following legend with reference to the shares made subject to such
Restricted Award.
“These shares are subject to the terms and restrictions of the NewBridge Bancorp
Long-Term Stock Incentive Plan; such shares are subject to forfeiture or
cancellation under the terms of said Plan; and such shares shall not be sold,
transferred, assigned, pledged, encumbered, or otherwise alienated or
hypothecated except pursuant to the provisions of said Plan, a copy of which
Plan is available from NewBridge Bancorp upon request.”
Such Award shall be held in uncertificated form until the restrictions thereon
shall have lapsed and all of the terms and conditions applicable thereto have
been satisfied.
          7.4 Restriction Period. In accordance with Sections 7.1 and 7.2,
Restricted Awards shall only become unrestricted and vest in the Participant in
accordance with such vesting

 



--------------------------------------------------------------------------------



 



schedule relating to the service performance restriction applicable to such
Restricted Award as set forth in the relevant Award Agreement (the “Restriction
Period”). The Restriction Period shall be two (2) years and one day of continued
service with the Company (i) as an employee or (ii) as a member of the Board, as
applicable, after the date on which such Restricted Award is granted unless the
Award Agreement specifically provides otherwise. The Committee may, in its
discretion, establish a shorter Restriction Period by specifically providing for
such shorter period in the Award Agreement; however, in no event shall the
Restriction Period be less than one (1) year and one day of continued service
with the Company (i) as an employee or (ii) as a member of the Board, as
applicable, after the date on which such Restricted Award is granted. During the
Restriction Period applicable to a Restricted Award, such Award shall be
unvested and a Participant may not sell, assign, transfer, pledge, encumber or
otherwise dispose of or hypothecate such Award. Upon satisfaction of the vesting
schedule and any other applicable restrictions, terms and conditions, the
Participant shall be entitled to receive payment of the Restricted Award or a
portion thereof, as the case may be, as provided in Section 7.5.
          7.5 Payment of Awards.
               7.5.1 Restricted Stock Grants. After the satisfaction and/or
lapse of the restrictions, terms and conditions set by the Committee in respect
of a Restricted Award of Restricted Stock, a certificate for the number of
shares of Common Stock issued which are no longer subject to such restrictions,
terms and conditions shall be delivered to the Participant on the 30th day
following the satisfaction and/or lapse of the restrictions, terms and
conditions. The remaining shares, if any, issued in respect of such Restricted
Award shall either be forfeited and canceled, or shall continue to be subject to
the restrictions, terms and conditions set by the Committee, as the case may be.
          7.6 Shareholder Rights. A Participant shall have, with respect to the
shares of Common Stock received under a Restricted Award of Restricted Stock,
all of the rights of a shareholder of the Company, including, without
limitation, the right to vote the shares and to receive any cash dividends. Cash
dividends shall be paid on the Restricted Stock at the time cash dividends are
paid to stockholders generally. Stock dividends issued with respect to such
Restricted Stock shall be treated as additional Awards of Restricted Stock
grants and shall be subject to the same restrictions and other terms and
conditions that apply to the shares of Restricted Stock with respect to which
such stock dividends are issued.
     8. Performance Units.
          8.1 Terms and Conditions. Awards of Performance Units shall be subject
to the terms and conditions set forth in this Section 8 and any additional terms
and conditions, not inconsistent with the express provisions of this Plan, as
the Committee shall set forth in the relevant Award Agreement.
          8.2 Performance Unit Grants. A Performance Unit is an Award of units
(with each unit representing such monetary amount as is designated by the
Committee in the Award Agreement) granted to a Participant, subject to such
terms and conditions as the Committee deems appropriate, including, without
limitation, the requirement that the Participant forfeit such units (or a

 



--------------------------------------------------------------------------------



 



portion thereof) in the event certain performance criteria are not met within a
designated period of time.
          8.3 Grants. Performance Units may be awarded alone or in addition to
any other Awards. Subject to the terms of this Plan, the Committee shall
determine the number of Performance Units to be awarded to a Participant and the
Committee may impose different terms and conditions on any particular
Performance Units awarded to any Participant.
          8.4 Performance Goals and Performance Periods. Participants receiving
Awards of Performance Units shall only earn into and be entitled to payment in
respect of such Awards if the Company, a Subsidiary and/or a division of the
Company specified by the Committee (a “Division”) and/or the Participant satisfy
certain performance goals (the “Performance Goals”) during and in respect of one
of more designated performance period(s) of at least twelve consecutive months
as determined by the Committee (the “Performance Period”). Performance Goals and
the Performance Period(s) shall be established by the Committee in its sole
discretion and shall be set forth in writing in the Award Agreement. Performance
Periods may overlap each other from time to time, and the Committee may set
different Performance Periods for different Performance Goals. The Committee
shall establish Performance Goals for each Performance Period prior to the
commencement of such Performance Period. The Committee shall also establish in
the Award Agreement a written schedule or schedules for such Performance Units
setting forth the portion of the Award which will be earned or forfeited based
on the degree of achievement, or lack thereof, of the Performance Goals at the
end of the relevant Performance Period(s). In setting Performance Goals, the
Committee may use, but shall not be limited to, such measures as total
shareholder return, return on average equity, return on average assets, return
on average earning assets, net earnings per share growth, comparisons to peer
companies, divisional goals, individual or aggregate Participant performance or
such other measure or measures of performance as the Committee, in its sole
discretion, may deem appropriate. Such performance measures shall be defined as
to their respective components and meanings by the Committee in its sole
discretion as set forth in writing in the Award Agreement. If the Participant
and/or the Division and/or the Company do not meet the Performance Goals within
the Performance Period(s) established in the Award Agreement, the Performance
Units awarded thereunder shall be forfeited.
          For example, an Award Agreement may require a Participant to meet a
certain sales goal at the end of a 12 month period and also require the Company
to meet a total shareholder return within a three year period, with the total
shareholder return measured at the end of each calendar year occurring within
the three year period. In this case, if a Participant meets the sales goal at
the end of the 12 month period but the Company does not meet the total
shareholder return at that time, the Participant shall not be entitled to any
payment at that time. However, he could become entitled to payment if the
Company later meets the required total shareholder return at the end of the
second year or third year as provided in the Award Agreement. At the end of the
third year, if the Company has not met the required total shareholder return,
the Performance Units will be forfeited.
          8.5 Payment of Units. With respect to each Performance Unit, the
Participant shall, if the applicable Performance Goals have been satisfied by
the Company, a Subsidiary, a Division and/or the Participant, as applicable,
during the relevant Performance Period(s), be entitled to receive payment in an
amount equal to the designated value of each Performance Unit awarded

 



--------------------------------------------------------------------------------



 



times the number of such Performance Units so earned. Payment in settlement of
earned Performance Units shall be made on or before the 60th day following the
conclusion of the applicable Performance Period(s) in cash, in shares of
unrestricted Common Stock or in Restricted Stock, as the Committee, in its sole
discretion, shall determine and provide in the relevant Award Agreement.
     9. Deferral Elections. The Committee may permit a Participant to elect to
defer receipt of any payment of cash or any delivery of shares of Common Stock
that would otherwise be due to such Participant by virtue of the exercise, earn
out or settlement of any Award made under the Plan other than an Award of Stock
Options (see Section 9.1 below).
     9.1 Stock Options awarded under Section 6 shall not be deferred under this
Section 9.
     9.2 If so provided in the Award Agreement, payment of Restricted Units may
be deferred by the Participant if the following conditions are met: (i) the
Participant makes his deferral election on or before the 30th day following the
grant of the Award, (ii) at the time of the deferral election, the Participant
must continue to work for at least 12 months in order to obtain the right to
payment of the Restricted Units, and (iii) the Performance Period will not end
for at least 12 months following the date of the deferral election.
     9.3 If so provided in the Award Agreement, payment of Performance Units may
be deferred by the Participant if the following conditions are met: (i) the
Participant is employed continuously from the date the Performance Goals are
established through the date of the deferral election, and (ii) the Participant
makes his deferral election at least 6 months prior to the end of the last
Performance Period giving rise to the Participant’s right to payment of
Performance Units. Provided, however, that in no event will an election to defer
be made after the payment of the Performance Units has become both substantially
certain and readily ascertainable.
     If a deferral election is permitted under this Section 9, the Committee
shall establish rules and procedures for such deferrals, including, without
limitation, the payment or crediting of reasonable interest on such deferred
amounts credited in cash or the crediting of dividend equivalents in respect of
deferred Awards credited in shares of Common Stock.
     10. Termination of Employment or Service.
          10.1 General. Subject to the terms and conditions of Section 13, if,
and to the extent, the terms and conditions under which an Award may be
exercised, earned out or settled after a Participant’s termination of employment
or a Non-Employee Director ceases to be a director, for any particular reason
shall not have been set forth in the relevant Award Agreement, by and as
determined by the Committee in its sole discretion and in accordance with
Section 409A to the extent Section 409A applies to the Award, the following
terms and conditions shall apply as appropriate and as not inconsistent with the
terms and conditions, if any, of such Award Agreement:
          10.1.1 Except as otherwise provided in this Section 10.1.1:

 



--------------------------------------------------------------------------------



 



          (a) If the employment by the Company or any of its Subsidiaries of a
Participant who as an employee or the term of a Participant who is a
Non-Employee Director is terminated for any reason (other than Disability,
Retirement or Death) while Stock Options granted to such Participant are
non-vested, such Participant’s rights, if any, to exercise any non-vested Stock
Options, if any, shall immediately terminate and the Participant (and such
Participant’s estate, designated beneficiary or other legal representative)
shall forfeit any rights or interest in or with respect to any such Stock
Options. In the event of Disability, Retirement or Death while a Participant’s
Stock Options are non-vested, such non-vested Stock Options shall become vested
to the extent determined by the Committee.
          (b) The Committee, in its sole discretion, may determine that vested
Incentive Stock Options, if any, of a Participant whose employment or whose term
as a director, as applicable, terminates other than by reason of Disability,
Retirement or Death, to the extent exercisable immediately prior to such
termination of employment or service as a director, may remain exercisable for a
specified time period not to exceed thirty (30) days after such termination
(subject to the applicable terms and provisions of this Plan [and any rules or
procedures hereunder]).
          (c) If a Participant’s termination of employment is due to Disability,
a Participant shall have the right, subject to the applicable terms and
provisions of this Plan (and any rules or procedures hereunder) and the relevant
Award Agreement, to exercise Incentive Stock Options, if any, at any time within
the period ending on the earlier of the end of the term of such Incentive Stock
Options and the first anniversary of the date of termination due to Disability
(to the extent such Participant was entitled to exercise any such Incentive
Stock Options immediately prior to such termination).
          (d) If a Participant’s termination of employment is due to Retirement,
a Participant shall have the right, subject to the applicable terms and
provisions of this Plan (and any rules or procedures hereunder) and the relevant
Award Agreement, to exercise Incentive Stock Options, if any, at any time within
three (3) months following such termination due to Retirement (to the extent
such Participant was entitled to exercise any such Incentive Stock Options
immediately prior to such termination).
          (e) If any Participant dies while entitled to exercise a Stock Option,
if any, such Participant’s estate, designated beneficiary or other legal
representative, as the case may be, shall have the right, subject to the
applicable provisions of the Plan (and any rules or procedures hereunder) and
the relevant Award Agreement, to exercise such Stock Options, if any, at any
time within one (1) year from the date of such Participant’s Death (but in no
event more than one (1) year from the date of such Participant’s termination of
employment due to Disability or three (3) months from the date of such
Participant’s termination of employment due to Retirement, as applicable).
          (f) If vested Stock Options held by a Participant whose employment is
terminated by reason of Disability or Retirement are Non-Qualified Stock Options
the Participant shall have the right, subject to the applicable terms and
provisions of this Plan

 



--------------------------------------------------------------------------------



 



(and any rules and procedures hereunder) and the relevant Award Agreement, to
exercise such Non-Qualified Stock Options at any time following the
Participant’s termination of employment (to the extent the Participant was
entitled to exercise such Non-Qualified Stock Options immediately prior to such
termination) and prior to the expiration date of such Non-Qualified Stock
Options as fixed by the Committee and set forth in the Award Agreement related
thereto.
          (g) If a Non-Employee Director ceases to be a director for any reason
(other than Disability, Retirement or Death) while Non-Qualified Stock Options
granted to such Non-Employee Director are non-vested, such Non-Employee
Director’s rights, if any, to exercise any non-vested Non-Qualified Stock
Options, if any, shall immediately terminate and the Non-Employee Director (and
such Non-Employee Director’s estate, designated beneficiary or other legal
representative) shall forfeit any rights or interest in or with respect to any
such Non-Qualified Stock Options. In the event of the Disability, Retirement or
Death of a Non-Employee Director while the Non-Employee Director’s Non-Qualified
Stock Options are non-vested, such non-vested, Non-Qualified Stock Options shall
become vested to the extent determined by the Committee. The Committee, in its
sole discretion, may determine that vested Non-Qualified Stock Options, if any,
of a Non-Employee Director who ceases to be a director other than by reason of
Disability, Retirement or Death, to the extent exercisable immediately prior to
such cessation, may remain exercisable for a specified time period not to exceed
thirty (30) days after such cessation (subject to the applicable terms and
provisions of this Plan [and any rules or procedures hereunder] and the relevant
Award Agreement). If the cessation of a Non-Employee Director’s status as a
director is due to Retirement or Disability, the Non-Employee Director shall
have the right, subject to the applicable terms and provisions of this Plan (and
any rules or procedures hereunder) and the relevant Award Agreement, to exercise
such vested Non-Qualified Stock Options, if any, at any time within the period
following such cessation due to Retirement or Disability (to the extent such
Non-Employee Director was entitled to exercise any such Non-Qualified Stock
Options immediately prior to such cessation) and prior to the expiration date of
such Non-Qualified Stock Options as fixed by the Committee and as set forth in
the Award Agreement related thereto. If any Non-Employee Director dies while
entitled to exercise Non-Qualified Stock Options, such Non-Employee Director’s
estate, designated beneficiary or other legal representative, as the case may
be, shall have the right, subject to the applicable provisions of this Plan (and
any rules or procedures hereunder) and the relevant Award Agreement, to exercise
such Non-Qualified Stock Options, if any, at any time within one (1) year from
the date of such Non-Employee Director’s Death.
          10.1.2 Unless otherwise provided in the Award Agreement, if a
Participant’s employment with the Company or any of its Subsidiaries is
terminated for any reason (other than Disability, Retirement or Death) prior to
the satisfaction and/or lapse of the restrictions, terms and conditions
applicable to Restricted Award(s), such Restricted Award or Awards shall be
forfeited. If the Committee so determines in its discretion, the Award Agreement
may provide that some or all of the shares of Restricted Award(s) shall become
free of restrictions in the event of a Participant’s Disability, Retirement or
Death during the Restricted Period.

 



--------------------------------------------------------------------------------



 



          10.1.3 Unless otherwise provided in the Award Agreement, if a
Participant’s employment with the Company or any of its Subsidiaries is
terminated for any reason (other than Disability, Retirement or Death) prior to
the completion of any Performance Period, all of such Participant’s Performance
Units earnable in relation to such Performance Period shall be forfeited. If the
Committee so determines in its discretion, the Award Agreement may provide that
some or all of such Participant’s Performance Units will be paid if the
Participant’s termination of employment is due to Disability, Retirement or
Death during the Performance Period.
     10.2 Payments Upon Termination of Employment and Delay of Certain Payments.
For purposes of this Agreement, to the extent an Award is subject to
Section 409A, and payment or exercise of such Award on account of a termination
of employment or a Non-Employee Director ceasing to be a director shall only be
made if the Participant incurs a Separation from Service. Payment will occur on
or before the 60th day after the Separation from Service. Provided, however,
that if the Participant is a Specified Employee, payment of the Award shall be
made on the first day of the seventh month following the Separation from
Service.
     11. Non-transferability of Awards.
          (a) Except as otherwise provided in Section 11(b), no Award under this
Plan or any Award Agreement, and no rights or interests therein, shall or may be
assigned, transferred, sold, exchanged, pledged, disposed of or otherwise
hypothecated or encumbered by a Participant or any beneficiary thereof, except
by testamentary disposition or the laws of descent and distribution. No such
right or interest shall be subject to seizure for the payment of the
Participant’s (or any beneficiary’s) debts, judgments, alimony, or separation
maintenance or be transferable by operation of law in the event of the
Participant’s (or any beneficiary’s) bankruptcy or insolvency. Except as
otherwise provided in Section 11(b), during the lifetime of a Participant, Stock
Options are exercisable only by the Participant.
          (b) A Participant who holds Non-Qualified Stock Options (whether such
Stock Options were Non-Qualified Stock Options when awarded or subsequent to the
Award thereof became Non-Qualified Stock Options pursuant to applicable law or
any provision of this Plan) may assign those Non-Qualified Stock Options to a
Permitted Assignee (as defined below) at any time after the Award, but prior to
the expiration date, of such Non-Qualified Stock Options if as of the time of
such transfer (i) a registration statement on Form S-8 (or any successor form)
filed by the Company under the Securities Act, with respect to this Plan (and
the Awards granted and shares of Common Stock issuable hereunder) and (ii) a
registration statement on Form S-3 (or any successor form) filed by the Company
under the Securities Act with respect to shares of Common Stock issuable to
Permitted Assignees have been declared effective by the SEC and all applicable
state securities and “blue sky” authorities, and remain in effect. Each such
transferred Non-Qualified Stock Option shall continue to be governed by the
applicable terms and provisions of this Plan (and any rules or procedures
hereunder) and the applicable Award Agreement with the transferor Participant,
and the Permitted Assignee shall be entitled to the same rights and subject to
the same obligations, restrictions, limitations and prohibitions under this Plan
and such Award Agreement as the transferor Participant, as if such assignment
had not taken place; provided, however, that no

 



--------------------------------------------------------------------------------



 



Non-Qualified Stock Option assigned to a Permitted Assignee may be assigned by
that Permitted Assignee. The term “Permitted Assignee” shall mean such persons
and entities as are permitted assignees of Non-Qualified Stock Options under the
SEC’s regulations, rules and interpretations existing at the time of the
proposed transfer.
     12. Changes in Capitalization and Other Matters.
          12.1 No Corporate Action Restriction. The existence of this Plan,
Award Agreements and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s or any Subsidiary’s capital
structure or its business, (b) any merger, share exchange or change in the
ownership of the Company or any Subsidiary, (c) any issue of bonds, debentures,
capital, preferred or prior preference stocks ahead of or affecting the
Company’s or any Subsidiary’s capital stock or the rights thereof, (d) any
dissolution or liquidation of the Company or any Subsidiary, (e) any sale or
transfer of all or any part of the Company’s or any Subsidiary’s assets or
business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary. No Participant, Permitted Assignee, beneficiary or any other person
shall have any claim against any member of the Board, the Committee, the Company
or any Subsidiary as a result of any such action.
          12.2 Recapitalization Adjustments. Subject to any required action by
the Company’s shareholders, the number of shares of Commons Stock covered by
each outstanding Award, and the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or that have been returned to the Plan, the exercise or purchase price
of each such outstanding Award, as well as any other terms that the Committee
determines in its exclusive discretion require adjustment, may be
proportionately adjusted for (a) any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination, or reclassification of the shares of Common Stock,
or similar event affecting the shares of Common Stock; (b) any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; or (c) as the Committee determines in its
exclusive discretion, any other transaction with respect to Common Stock to
which Code Section 424(a) applies or any similar transaction; provided, however,
that conversion of any convertibles securities of the Company shall not be
deemed to have been effected without receipt of consideration. Such adjustment,
if any, shall be made by the Committee in its exclusive discretion, and its
determination shall be final, binding and conclusive. Except as the Committee
determines in its exclusive discretion, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason hereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.
     13. Corporate Transactions/Changes in Control/Related Entity Dispositions.

  13.1  
Acceleration of Awards Vesting. Except as otherwise provided in Section 13.2,
the following provisions apply as applicable:

13.1.1 Corporate Transaction or Change in Control. On the specified effective
date of a Corporate Transaction or Change in Control, each Award

 



--------------------------------------------------------------------------------



 



that is at the time outstanding automatically shall become fully vested and
exercisable and be released from any restrictions on transfer (other than
transfer restrictions applicable to Incentive Stock Options) and repurchase or
forfeiture rights, immediately prior to the specified effective date of such
Corporate Transaction or Change in Control, for all the Shares at the time
represented by such Award (except to the extent that such acceleration of
exercisability would result in an “excess parachute payment” within the meaning
of Section 280G of the Code). Notwithstanding the foregoing provisions, the
Committee may, in its exclusive discretion, provide as part of a Section 424
Corporate Transaction that any one or more of the foregoing provisions shall not
apply.
13.1.2 Related Entity Disposition. On the specified effective date of a Related
Entity Disposition, for each Participant who on such specified effective date is
engaged primarily in service to the Related Entity that is the subject of the
Related Entity Disposition, each Award that is at the time outstanding
automatically shall become fully vested and exercisable and be released from any
restrictions on transfer (other than transfer restrictions applicable to
Incentive Stock Options) and repurchase and forfeiture rights, immediately prior
to the specified effective date of such Related Entity Disposition, for all the
shares at the time represented by such Award. Notwithstanding the foregoing
provisions, the Committee may, in its exclusive discretion, provide as part of a
Section 424 Corporate Transaction that any one or more of the foregoing
provisions shall not apply.
13.1.3 Code Section 424 Matters. The Committee may provide in any Award, Award
Agreement, or as part of a Section 424 Corporate Transaction, that if the
requirements of Treas. Reg. §1.424-1 (without regard to the requirement
described in Treas. Reg. §1.424-1(a)(2) that an eligible corporation be the
employer of the optionee) would be met if the stock right were an Incentive
Stock Option, the substitution of a new stock right pursuant to a Section 424
Corporate Transaction for an outstanding stock right or the assumption of an
outstanding stock right pursuant to a Section 424 Corporate Transaction shall
not be treated as the grant of a new stock right or a change in the form of
payment. The requirement of Treas. Reg. §1.424-1(a)(5)(iii) is deemed satisfied
if the ratio of the exercise price to the Fair Market Value of the shares of
Common Stock immediately after the substitution or assumption is not greater
than the ratio of the exercise price to the Fair Market Value of the shares of
Common Stock immediately before the substitution or assumption. In the case of a
transaction described in Code Section 355 in which the stock of the distributing
corporation and the stock distributed in the transaction are both readily
tradable on an established securities market immediately after the transaction,
the requirements of Treas. Reg. §1.424-1(a)(5) may be satisfied by:

  (1)  
using the last sale before or the first sale after the specified date as of
which such valuation is being made, the closing price on the last trading day
before or the trading

 



--------------------------------------------------------------------------------



 



     
day of a specified date, the arithmetic mean of the high and low prices on the
last trading day before or the trading day of such specified date, or any other
reasonable method using actual transactions in such stock as reported by such
market on a specified date, for the stock of the distributing corporation and
the stock distributed in the transaction, provided the specified date is
designated before such specified date, and such specified date is not more than
sixty (60) days after the transaction;
    (2)  
using the arithmetic mean of such market price on trading days during a
specified period designated before the beginning of such specified period, when
such specified period is not longer than thirty (30) days and ends no later than
sixty (60) days after the transaction; or
    (3)  
using an average of such prices during such prespecified period weighted based
on the volume of trading of such stock on each trading day during such
prespecified period.

          13.2 Six-Month Rule. The provisions of Section 13.1 shall not apply to
any Award that has been granted and outstanding for less than six (6) months as
of the date of the Corporate Transaction, Change in Control or Related Entity
Disposition.
          13.3 Payment. On or before the 60th day after a Corporate Transaction,
Change in Control or Related Entity Disposition occurs, (a) the holder of an
Award of Restricted Stock shall receive a new certificate for such shares
without the legend set forth in Section 7.3.2, and (b) the holder of an Award of
Performance Units shall receive payment of the value of such Award in cash.
          13.4 Termination as a Result of a Potential Change in Control. In
determining the applicability of Section 13.1.1 as it relates to a Change in
Control, if (a) a Participant’s employment is terminated by the Company or any
Subsidiary (and the termination constitutes a Separation from Service) prior to
a Change in Control without Cause at the request of a Person who has entered
into an agreement with the Company the consummation of which will constitute a
Change of Control, or (b) the Participant terminates his or her employment with
the Company or any Subsidiary for Good Reason prior to a Change in Control (and
incurs a Separation from Service) and the circumstance or event which
constitutes Good Reason occurs at the request of the Person described in
Section 13.5.4, then for purposes of this Section 13, a Change in Control shall
be deemed to have occurred immediately prior to such Participant’s termination
of employment.
          13.5 Definitions. For purposes of this Section 13, the following words
and phrases shall have the meaning specified:
          13.5.1 “Beneficial Owner” shall have the meaning set forth in SEC
Regulation §240.13d-3 or any successor regulation.
          13.5.2 “Cause” shall mean, unless otherwise defined in an employee
Participant’s individual employment agreement with the Company or any Subsidiary
(in which case such employment agreement definition shall govern), (a) the
indictment of the

 



--------------------------------------------------------------------------------



 



Participant for any serious crime, (b) the willful and continued failure by the
Participant to substantially perform the Participant’s duties, as they may be
defined from time to time, with the Participant’s primary employer or to abide
by the written policies of the Company or the Participant’s primary employer
(other than any such failure resulting from the Participant’s incapacity due to
physical or mental illness), or (c) the willful engaging by the Participant in
conduct which is demonstrably and materially injurious to the Company or any
Subsidiary, monetarily or otherwise. For purposes of the preceding sentence, no
act shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such act, or
failure to act, was in the best interests of the Company and its Subsidiaries.
          13.5.3 “Good Reason” for termination by a Participant of the
Participant’s employment shall mean, for purposes of this Section 13, a
Participant’s voluntary Separation from Service when the following conditions
are satisfied:
     (a) The Separation from Service occurs no later than two (2) years after
the initial existence of one or more of the following conditions that arise
without the Participant’s consent:

  i.  
a material diminution in the Participant’s base compensation;
    ii.  
a material diminution in the Participant’s authority, duties, or
responsibilities;
    iii.  
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant reports, including a requirement that the
Participant report to an officer or employee instead of reporting directly to
the Board or other governing body;
    iv.  
a material diminution in the budget over which the Participant has authority;
    v.  
a material change in the geographical location at which the Participant performs
services; or
    vi.  
any other act or failure to act that constitutes a material breach by the
Company, a Parent, or a Related Entity of the employment agreement or other
agreement under which the Participant provides services; and

     (b) The Participant gives written notice to the Board or other governing
body of the entity to which the Participant primarily provides services of the
condition described in subparagraph (1) above within ninety (90) days of its
initial existence, and upon receipt of the written notice, the Company, Parent,
or Related Entity has thirty (30) days to cure it.

 



--------------------------------------------------------------------------------



 



          13.5.4 “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 14(d) and 15(d) thereof;
provided, however, a Person shall not include (a) the Company or any Subsidiary,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a Subsidiary qualified under Section 401(a) of the Code,
(c) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of securities of the Company.
          13.5.5 “Potential Change in Control” shall be deemed to have occurred
if any one of the following conditions shall have been satisfied:
     (a) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control; or
     (b) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or
     (c) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing ten percent (10%) or more of the combined
voting power of the Company’s then outstanding securities, or any Person
increases such Person’s beneficial ownership of such securities by five
(5) percentage points or more over the percentage so owned by such Person; or
     (d) the Board adopts a resolution to the effect that, for purposes of the
Plan, a Potential Change in Control has occurred.
          13.5.6 “Surviving Entity” shall mean only an entity in which all or
substantially all of the Company’s shareholders immediately before any merger,
Combination share exchange or liquidation become shareholders by the terms of
such merger, share exchange or liquidation.
          13.6 Adverse Tax Consequences. If the making of any payment or
payments pursuant to this Section 14 or otherwise would (a) subject the
Participant to an excise tax under Section 4999 of the Code, or any like or
successor section thereto, or (b) result in the Company’s loss of a federal
income tax deduction for such payments under Section 280G of the Code, or any
like or successor section thereto (either or both, an “Adverse Tax
Consequence”), then, unless otherwise expressly provided in a relevant Award
Agreement, the payments attributable to this Plan that are “parachute payments”
within the meaning of such Section 280G of the Code shall be reduced, as
determined by the Committee in its sole discretion, but after consultation with
the Participant affected, to the extent necessary to avoid any Adverse Tax
Consequence. Any disputes regarding whether any payments to a Participant would
result in an Adverse Tax Consequence shall be resolved by an opinion of a
nationally recognized accounting firm acceptable to the Company and the
Participant (with the Company’s independent auditors being deemed acceptable).

 



--------------------------------------------------------------------------------



 



     14. Amendment, Suspension and Termination.
          14.1 In General. The Board may suspend or terminate this Plan (or any
portion thereof) at any time and may amend this Plan at any time and from time
to time in such respects as the Board may deem advisable to insure that any and
all Awards conform to or otherwise reflect any change in applicable laws or
regulations, or to permit the Company or the Participants to benefit from any
change in applicable laws or regulations, or in any other respect the Board may
deem to be in the best interests of the Company or any Subsidiary; provided,
however, that no such amendment shall, without majority (or such greater
percentage if required by law, charter, by-law or other regulation or rule)
shareholder approval to the extent required by law or the rules of any exchange
upon which the Common Stock is listed or any market on which the Common Stock is
qualified for quotation, (a) except as provided in Section 12, materially
increase the number of shares of Common Stock which may be issued under this
Plan, (b) materially modify the requirements as to eligibility for participation
in this Plan, (c) materially increase the benefits accruing to Participants
under this Plan, or (d) extend the termination date of this Plan. No such
amendment, suspension or termination shall (i) materially adversely affect the
rights of any Participant under any outstanding Award, without the consent of
such Participant, or (ii) make any change that would disqualify this Plan, or
any other plan of the Company or any Subsidiary intended to be so qualified,
from (A) the exemption provided by SEC Regulation §240.16b-3, or any successor
thereto, or (B) the benefits provided under Section 422 of the Code or any
successor thereto. Further provided, that no amendment, suspension, or
termination shall be effected if it will violate Section 409A, to the extent
that Section 409A applies to the portion(s) of this Plan being amended,
suspended and/or terminated.
          14.2 Award Agreements. The Committee may amend or modify at any time
and from time to time any outstanding Award and Award Agreement, in any manner
to the extent that the Committee would have had the authority under this Plan to
initially determine the restrictions, terms and provisions of such Award,
including, without limitation, to change the date or dates as of which Stock
Options may be exercised. No such amendment or modification shall, however,
materially adversely affect the rights of any Participant under any such Award
and Award Agreement without the consent of such Participant. Further provided,
that no amendment or modification shall be effected if it will violate
Section 409A, to the extent that Section 409A applies to the portion(s) of the
Award and Award Agreement being amended or modified.
     15. Miscellaneous.
          15.1 Tax Withholding. The Company shall have the right to deduct from
any payment or settlement under this Plan, including, without limitation, the
exercise of any Stock Option or Stock Purchase Right, or the delivery or vesting
of any shares of Common Stock, Restricted Stock, any federal, state, local or
other taxes of any kind which the Committee, in its sole discretion, deems
necessary to be withheld to comply with the Code and/or any other applicable
law, rule or regulation. If the Committee, in its sole discretion, permits
shares of Common Stock to be used to satisfy any such tax withholding, such
Common Stock shall be valued based on the Fair Market Value of such stock as of
the date the tax withholding is required to be made, such date to be determined
by the Committee. The Committee may establish rules limiting the use of Common
Stock to meet withholding requirements by Participants who are subject to
Section 16 of the Exchange Act.

 



--------------------------------------------------------------------------------



 



          15.2 No Right to Employment. Neither the adoption of this Plan, the
granting of any Award, nor the execution of any Award Agreement shall confer
upon any employee of the Company or any Subsidiary any right to continued
employment with the Company or any Subsidiary, as the case may be, nor shall it
interfere in any way with the right, if any, of the Company or any Subsidiary to
terminate the employment of any employee at any time for any reason.
          15.3 Unfunded Plan. This Plan shall be unfunded and the Company shall
not be required to segregate any assets in connection with any Awards. Any
liability of the Company to any person with respect to any Award or any Award
Agreement shall be based solely upon the contractual obligations that may be
created as a result of this Plan or any such Award or Award Agreement. No such
obligation of the Company shall be deemed to be secured by any pledge of,
encumbrance on, or other interest in, any property or asset of the Company or
any Subsidiary. Nothing contained in this Plan or any Award Agreement shall be
construed as creating in respect of any Participant (or beneficiary thereof, any
Permitted Assignee or any other person) any equity or other interest of any kind
in any assets of the Company or any Subsidiary or creating a trust of any kind
or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary, any Permitted Assignee or any
other person.
          15.4 Payments to a Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under this Plan so long as the establishment of
the trust agreement(s) is consistent with Section 409A.
          15.5 Other Company Benefit and Compensation Programs. Payments and
other benefits received by a Participant under an Award shall not be deemed a
part of a Participant’s compensation for purposes of the determination of
benefits under any other employee welfare or benefit plans or arrangements, if
any, provided by the Company or any Subsidiary unless expressly provided in such
other plans or arrangements, or except where the Board expressly determines in
writing that inclusion of an Award or portion of an Award should be included to
accurately reflect competitive compensation practices or to recognize that an
Award has been made in lieu of a portion of competitive annual base salary or
other cash compensation. Awards may be made in addition to, in combination with,
or as alternatives to, grants, awards or payments under any other plans or
arrangements of the Company or its Subsidiaries. The existence of this Plan
notwithstanding, the Company or any Subsidiary may adopt such other compensation
plans or programs and additional compensation arrangements as it deems necessary
to attract, retain and motivate employees.
          15.6 Listing, Registration and Other Legal Compliance. No Award shall
be made and no shares of the Common Stock shall be issued under this Plan, and
no assignment of a Non-Qualified Stock Option to a Permitted Assignee shall be
made, unless legal counsel for the Company shall be satisfied that such issuance
or assignment will be in compliance with all applicable federal and state
securities laws and regulations and any other applicable laws or regulations.
The Committee may require, as a condition of any payment of any Award, share
issuance or assignment of Non-Qualified Stock Options, that certain agreements,
undertakings, representations, certificates, and/or information, as the
Committee may deem necessary or advisable,

 



--------------------------------------------------------------------------------



 



be executed or provided to the Company to assure compliance with all such
applicable laws or regulations. Certificates for shares of the Restricted Stock
and/or Common Stock delivered under this Plan may be subject to such stock
transfer orders and such other restrictions as the Committee may deem advisable
under the rules, regulations, or other requirements of the SEC, and the
Securities Market and any applicable federal or state securities law. The
Committee may cause a legend or legends to be put on any such share certificates
to make appropriate reference to such restrictions. In addition, if, at any time
specified herein (or in any Award Agreement) for (a) the making of any
determination, (b) the issuance or other distribution of Restricted Stock and/or
Common Stock, or (c) the payment of amounts to or through a Participant with
respect to any Award, any law, rule, regulation or other requirement of any
governmental authority or agency shall require either the Company, any
Subsidiary, any Participant (or any designated beneficiary or other legal
representative) or any Permitted Assignee to take any action in connection with
any such determination, any such shares to be issued or distributed, any such
payment, or the making of any such determination, as the case may be, shall be
deferred until such required action is taken. If at any time and from time to
time the Committee determines, in its sole discretion, that the listing,
registration or qualification of any Award, or any Common Stock or property
covered by or subject to such Award, upon the Securities Market or under any
foreign, federal, state or local securities or other law, rule or regulation is
necessary or desirable as a condition to or in connection with the granting of
such Award or the issuance or delivery of Restricted Stock and/or Common Stock
or other property under such Award or otherwise, no such Award may be exercised
or settled, or paid in Restricted Stock, Common Stock or other property, unless
such listing, registration or qualification shall have been effected free of any
conditions that are not acceptable to the Committee.
          15.7 Award Agreements. Each Participant receiving an Award shall enter
into an Award Agreement with the Company in a form specified by the Committee.
Each such Participant shall agree to the restrictions, terms and conditions of
the Award set forth therein.
          15.8 Designation of Beneficiary. Each Participant to whom an Award has
been made may designate a beneficiary or beneficiaries to receive any payment
which under the terms of this Plan and the relevant Award Agreement may become
payable on or after the Participant’s death. At any time, and from time to time,
any such designation may be changed or canceled by the Participant without the
consent of any such beneficiary. Any such designation, change or cancellation
must be on a form provided for that purpose by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named by a
deceased Participant, or if the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any payments under this Plan
to such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.
          15.9 Leaves of Absence/Transfers. The Committee shall have the power
to promulgate rules, policies and regulations and to make determinations, as it
deems appropriate, under this Plan in respect of any leave of absence from the
Company or any Subsidiary granted to a Participant. Without limiting the
generality of the foregoing, the Committee may determine whether any such leave
of absence shall be treated as if the Participant has terminated employment with
the

 



--------------------------------------------------------------------------------



 



Company or any such Subsidiary. Provided, however, that to the extent
Section 409A applies to any portion(s) of the Plan, the determination of whether
a leave of absence constitutes a Separation from Service for purposes of those
portion(s) shall be made in accordance with Section 409A, and a leave of absence
of longer than six months shall be considered a Separation from Service for
those portion(s) of the Plan subject to Section 409A unless the Participant has
a contractual or statutory right to return to work at the end of a longer leave
of absence. If a Participant transfers within the Company, or to or from any
Subsidiary, such Participant shall not be deemed to have terminated employment
as a result of such transfers.
          15.10 Notices. Except as otherwise provided herein, any notice that
the Company or a Participant may be required or permitted to give to the other
shall be in writing and shall be deemed duly given when delivered personally or
deposited in the United States mail, first class postage prepaid, and properly
addressed: Notice, if to the Company, shall be sent to its Corporate Secretary
at the following address:
NewBridge Bancorp
1501 Highwoods Boulevard
Suite 400
Greensboro, NC 24710
          Any notice sent by mail by the Company to a Participant shall be sent
to the most current address of the Participant as reflected on the records of
the Company as of the time said notice is required. In the case of a deceased
Participant, any notice shall be given to the Participant’s personal
representative if such representative has delivered to the Company evidence
satisfactory to the Company of such representative’s status as such and has
informed the Company of the address of such representative by notice pursuant to
this Section 15.9.
          15.11 Governing Law. This Plan and all actions taken thereunder shall
be governed by and construed in accordance with the laws of the State of North
Carolina, without regard to principles of conflict of laws. Any titles and
headings herein are for reference purposes only, and shall in no way limit,
define or otherwise affect the meaning, construction or interpretation of any
provisions of this Plan.
          15.12 Effective Date. This Plan became effective as of May 18, 2006,
as a result of its approval by the holders of a majority of the Company’s
outstanding Common Stock at the Company’s 2006 Annual Meeting of Shareholders.
It was amended by the Board in accordance with Article 14 on March 19, 2008 to
comply with Section 409A.

 